 Case 8:20-cv-01889-WFJ-AAS Document 1 Filed 08/13/20 Page 1 of 5 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

BERNARD TER KEURST,

       Plaintiff,

vs.                                                          Case No.:

DATALINK, LLC,
a Florida Limited Liability Company,

      Defendant.
_______________________________________/

                                         COMPLAINT

       Plaintiff, BERNARD TER KEURST, by and through his undersigned counsel, sues the

Defendant, DATALINK, LLC, hereinafter referred to as “Defendant” or “DATALINK,” a Florida

Limited Liability Company, and states as follows:

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, 1367, and the

Age Discrimination in Employment Act of 1967 (hereinafter “ADEA”), 29 U.S.C. § 621, et seq.

       2.      Venue lies within United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                           ADMINISTRATIVE PREREQUISITES

       3.      All conditions precedent to bringing this action have occurred.

       4.      Plaintiff, BERNARD TER KEURST, timely filed a charge of discrimination with

the Equal Employment Opportunity Commission (EEOC) and Florida Commission on Human

Relations (FCHR) on or about May 5, 2020.
  Case 8:20-cv-01889-WFJ-AAS Document 1 Filed 08/13/20 Page 2 of 5 PageID 2




        5.      More than 60 days has passed since the filing of his charge.

        6.      Defendant, DATALINK, is an employer as defined by the laws under which this

action is brought and employ the required number of employees.

                                               PARTIES

        7.      Plaintiff, BERNARD TER KEURST, is a resident of Temple Terrace, Hillsborough

 County, Florida.

        8.      Defendant, DATALINK, is a Florida Limited Liability Company, authorized to and

conducting business in the State of Florida.

                                   GENERAL ALLEGATIONS

        9.      At all times material herein, Defendant acted with malice and reckless disregard for

Plaintiff’s federally protected rights.

        10.     At all times material herein, Plaintiff was qualified to perform his job duties within

the legitimate expectations of his employer.

        11.     Plaintiff has been required to retain the undersigned counsel to represent him

in this action and is obligated to pay them a reasonable fee for their services.

                                   FACTUAL ALLEGATIONS

        12.     Plaintiff, BERNARD TER KEURST, is 49 years old.

        13.     In approximately February 2019, Plaintiff was interviewed and hired by Michael

Schopke (Chief Financial Officer) to work as the Director of Financial Analysis.

        14.     In or around September 2019, Datalink eliminated the CFO position, changed the

title to VP of Finance and hired a young female in her late 20’s/early 30’s named Ellyanah

“Elly” Hernandez to fill this role. Mr. Schopke was then moved into the position of Chief

Operations Officer.
  Case 8:20-cv-01889-WFJ-AAS Document 1 Filed 08/13/20 Page 3 of 5 PageID 3




        15.    In or around September 2019, after Mr. Schopke became COO, he told Plaintiff

that he would get a “young person” from their Colorado office to handle the project if Plaintiff

could not figure out how to automate the financials. Plaintiff proceeded to automate the software

by himself.

        16.    The VP of Human Resources’ daughter (who was extremely young) was then

hired and she received Plaintiff’s lower-level duties while most of Plaintiff’s duties were

assumed by Elly. Elly did not have her CPA license at this time and was less experienced than

Plaintiff.

        17.    In or around October 2019, Elly terminated Plaintiff’s employment.

                                              COUNT I

                   AGE DISCRIMINATION PURSUANT TO
       THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (“ADEA”)

        18.    Plaintiff realleges and adopts, as if set out in full hereafter, the allegations contained

in Paragraphs 1 through 17 above.

        19.    Plaintiff is a member of a protected class under the Age Discrimination in

Employment Act of 1967 (hereinafter “ADEA”), 29 U.S.C. § 621, et seq.

        20.    By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff on account of age in violation of the ADEA.

        21.    Defendant knew, or should have known, of this discrimination.

        22.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and will

continue to suffer damages.

        WHEREFORE, Plaintiff, BERNARD TER KEURST, prays for a judgment against the

Defendant, DATALINK, and the following relief:

        a.     Back pay and benefits;
 Case 8:20-cv-01889-WFJ-AAS Document 1 Filed 08/13/20 Page 4 of 5 PageID 4




       b.     Interest on back pay and benefits;
       c.     Front pay and benefits;
       d.     Liquidated damages;
       e.     Any other damages allowable at law;
       f.     Injunctive relief;
       g.     Attorneys’ fees and costs; and
       h.     For any other relief this Court deems just and equitable.
                                   COUNT II
                FLORIDA CIVIL RIGHTS ACT- AGE DISCRIMINATION

       23.    Plaintiff realleges and adopts, as if set out in full hereafter, the allegations contained

in Paragraphs 1 through 17 above.

       24.    Plaintiff is a member of a protected class under the Florida Civil Rights Act.

       25.    By the conduct described above, Defendant engaged in unlawful employment

practices and discriminated against Plaintiff on account of age in violation of the Florida Civil

Rights Act, Florida Statutes Chapter 760.

       26.    Defendant knew, or should have known of the discrimination.

       27.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       WHEREFORE, Plaintiff, BERNARD TER KEURST, prays for the following damages

against Defendant, DATALINK:

              a.      Back pay and benefits;

              b.      Interest on back pay and benefits;

              c.      Front pay and benefits;

              d.      Compensatory damages for emotion pain and suffering;

               e.     Punitive damages;

              f.      For costs and attorney’s fees;
 Case 8:20-cv-01889-WFJ-AAS Document 1 Filed 08/13/20 Page 5 of 5 PageID 5




             g.      Injunctive relief;

             h.      For any other relief this Court deems just and equitable.

                                DEMAND FOR JURY TRIAL

      28.    Plaintiff requests a jury trial for all issues so triable.

DATED this 13th day of August, 2020.

                                      FLORIN GRAY BOUZAS OWENS, LLC

                                      /s/ Miguel Bouzas__________
                                      MIGUEL BOUZAS, ESQUIRE
                                      Florida Bar No.: 48943
                                      Primary:      miguel@fgbolaw.com
                                      Secondary:    gina@fgbolaw.com
                                      WOLFGANG M. FLORIN, ESQUIRE
                                      Florida Bar No.: 907804
                                      wolfgang@fgbolaw.com
                                      16524 Pointe Village Drive, Suite 100
                                      Lutz, FL 33558
                                      Telephone (727) 254-5255
                                      Facsimile (727) 483-7942

                                      Trial Attorneys for Plaintiff
